Opinion by Judge GOODWIN; Partial Concurrence and Partial Dissent by Judge FERNANDEZ.
ORDER
The opinion filed June 26, 2002 [292 F.3d 597**], is ordered amended. The Clerk is instructed to file the amended opinion with Judge Fernandez’s amended concurrence/dissent. Judge Reinhardt’s concurrence in the order denying rehearing en banc, along with Judge O’Scann-lain’s and Judge McKeown’s dissent from that order shall also be filed.
The Clerk is also instructed not to accept for filing any new petitions for rehearing and petitions for rehearing en banc in this case.
With the opinion thus amended, the panel has voted unanimously to deny the petitions for rehearing.
The full court has been advised of the petitions for rehearing en banc. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc consideration. Fed. RApp. P. 35.
*469The petitions for rehearing are DENIED and the petitions for rehearing en banc are DENIED.

 See amended opinion by Judge Goodwin infra.